     Case 9:17-cv-00050-DLC-JCL Document 119 Filed 11/20/18 Page 1 of 4



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION

                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
             Plaintiff,               )
                                      )    NOTICE OF SUPPLEMENT
       vs.                            )   PURSUANT TO L. R. 83.1 (d)(5)
                                      )
ANDREW ANGLIN,                        )
                                      )
             Defendant.               )
                                      )
     Case 9:17-cv-00050-DLC-JCL Document 119 Filed 11/20/18 Page 2 of 4




      On November 14, 2017, Attorney Mat Stevenson filed an Unopposed Motion

for Admission Pro Hac Vice of Marc J. Randazza as an Attorney for Defendant

Andrew Anglin pursuant to D. Mont. L.R. 83.1(d). See Dkt. No. 22. Attorney

Stevenson attached a Declaration of Marc J. Randazza in Support of the Motion for

Admission Pro Hac Vice. Id. at 5. On November 15, 2017, this Court granted

Attorney Randazza’s admission. See Dkt. No. 24. On October 26, 2018, Attorney

Randazza promptly notified this Court pursuant to D. Mont. L.R. App. B(2)(B) that
the State of Nevada issued an order regarding Attorney Randazza. See Randazza

Declaration at ¶ 2-3. Pursuant to D. Mont. L.R. 83.1(d)(5) and the Order of

November 19, 2018 (Dkt. No. 118), Attorney Randazza hereby updates the

information from his prior declaration and reports new information in the

accompanying declaration.




                                         -1-
                   Notice of Supplement Pursuant to L. R. 83.1 (d)(5)
                                 9:17-cv-50-DLC-JCL
Case 9:17-cv-00050-DLC-JCL Document 119 Filed 11/20/18 Page 3 of 4



Dated: November 20, 2018.        Respectfully submitted,
                                 /s/ Marc J. Randazza
                                 Marc J. Randazza, pro hac vice
                                 RANDAZZA LEGAL GROUP, PLLC
                                 2764 Lake Sahara Drive, Suite 109
                                 Las Vegas, NV 89117

                                 /s/ Jay M. Wolman
                                 Jay M. Wolman, pro hac vice
                                 RANDAZZA LEGAL GROUP, PLLC
                                 100 Pearl Street, 14th Floor
                                 Hartford, Connecticut 06103
                                 /s/ Mathew M. Stevenson
                                 Mathew M. Stevenson
                                 STEVENSON LAW OFFICE
                                 1120 Kensington, Suite B
                                 Missoula, MT 59801
                                 Attorneys for Defendant,
                                 Andrew Anglin




                                  -2-
            Notice of Supplement Pursuant to L. R. 83.1 (d)(5)
                          9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 119 Filed 11/20/18 Page 4 of 4




                                                      Case No. 9:17-cv-50-DLC-JCL

                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on November 20, 2018, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I further certify

that a true and correct copy of the foregoing document is being served via

transmission of Notices of Electronic Filing generated by CM/ECF.

                                       /s/ Marc J. Randazza
                                       Marc J. Randazza




                                        -3-
                  Notice of Supplement Pursuant to L. R. 83.1 (d)(5)
                                9:17-cv-50-DLC-JCL
